Dowling, J.:
Plaintiffs bring this action to recover the sum of $8,743, with interest, upon an account stated on December 15, 1909, between them and James B. McMahon, now deceased. The answer contains a denial of the statement of any account between the parties, and then as a separate defense, after repeating the denial, sets up an alleged agreement between McMahon and one Alexander Clark, made on or about December 15, 1909, by which, in consideration of the transfer to him of a certain insurance policy, the latter “ would assume the payment of the indebtedness described in the complaint herein and would pay the same,” and a further agreement by decedent with plaintiffs (who were advised of the arrangement with Clark) that they “ would then and there release the *615said decedent from any and all obligations under the alleged indebtedness set forth in the complaint herein, and in place thereof would accept as a debtor of the said indebtedness, 'the said Clark in place of the said McMahon.”
The statement of account received in evidence is as follows:
“Statement
“Duplicate
“Chicago, Dec. 14th, 1909.
“M Account No. 9
“ In account with
“Martin M. Schultz & Co.
“ 1909 Dr. Or.
June 12 Loss 2000 July Oil.............. 1908.00
July 24 “ 500 Sept. “.............. 1167.00
“ 31 “ 500 “ “..... 1795.00
“ “ “ 500 “ “.............. 1483.00
Aug. 18 “ 1000 “ “.............. 2390.00
Dec. 14 By Balance ..................... 8743.00
8743.00 8743.00
“Dec. 15 To balance.................... 8743.00
“O. K. Chgo. Dec. 15/09.
“ J. B. M. J. B. M.”
It was established (and not sought to be controvertéd) that the initials “ J. B. M.,” twice signed to this paper, were in the handwriting of McMahon. He was a business man, and vice-president and general manager of N. K. Fairbanks & Cti., with whom he had been associated for twenty-eight years. Moritz 0. Korff, a disinterested witness, and who had been acquainted with him for twenty years, testified that he saw McMahon at the hospital in Chicago in December,' 1909, every day during his stay in the city; that McMahon told him he had an account with Martin M. Schultz & Co. (the plaintiffs), and was indebted to them, and asked the witness to go to the firm’s office at the Board of Trade Building and see Mr. Schultz that he might instruct the bookkeeper to send him his account. This Korff did, telling them as the reason that McMahon was going to New York shortly and wished “to check matters up.” He reported his visit to McMahon, who after several days told *616him he had not yet heard from the firm, and asked him to call there again and urged the sending of the account, which Korff did. On December 16, 1909, when Korff'called at the hospital, McMahon handed him a paper, being a duplicate of the statement above set forth, and said to him that Schultz had visited him the day before; that this was the statement he had received from Schultz of his account; that he had checked it up; that the $8,743, which appeared thereon was “ a nice amount for me to owe; ” and queried “ How am I going to make that up ?” The cross-examination of this witness did not vary his testimony in the slightest degree, but on the contrary made certain the identity of the paper shown him by McMahon as the duplicate statement of account, and that it referred to account No. 9, and showed a debit balance due thereon of $8,743. Martin M. Schultz testified without objection that he saw McMahon on December 15, 1909, in his room in the hospital in Chicago, that he had with him a statement of account between McMahon and his firm, "and that the paper in evidence was identical therewith. " Further he was not allowed to go because of objection raised by defendant. The nurse in attendance on McMahon at the time testified that Schultz had visited McMahon at the hospital about December 15, 1909. Officials of N. K. Fairbanks & Co., who had long been associated with McMahon, identified the initials on the statement of account as being in his handwriting.
As against this proof the defendant sought to establish its defense of an assumption of the debt of McMahon by Clark, but utterly failed so to do. The only other testimony was that of defendant’s attorney that on a trip which he made to Chicago in the interest of the estate,.plaintiffs failed to mention or urge their claim.
Upon this record, I am convinced that the verdict for the defendant was against the weight of evidence. McMahon had no business relations with plaintiffs which Would have justified or required his certifying to- the correctness of the account save as a customer, owing them moneys the amount of which, he was desirous of learning and having fixed and determined. He was ill, evidently seriously so, for he died some two months thereafter. His desire for a statement of his *617account, as repeated to Korff, was natural. He knew nothing of plaintiffs’ books or affairs and, therefore, there was no pretext under which he could have initialed the account as correct unless it was his own, and unless the account Ho. 9 was his individual account, as Korff testifies and as the circumstances sufficiently demonstrate. While Schultz could not testify to his personal transactions with deceased, his visit to McMahon in the hospital is shown by him and corroborated by the nurse. This followed the requests to Korff by McMahon to obtain the account and is followed by the production of the account by McMahon to Korff and the confirmation of the balance shown by it, together with the production from plaintiff’s possession of the duplicate, with its correctness certified hy McMahon himself. There is nothing suspicious or furtive about the transaction in any way. There is nothing improbable in the testimony of the witnesses, nor anything to impugn their veracity or good faith. There was nothing about the statement of account to render its admissibility doubtful as the learned trial justice seems to have thought, and his expressed reluctance to receive or give weight to which must have had its effect upon the jury. In any event plaintiffs had made out their case and in the absence of any opposing proof on behalf of defendant the verdict for the latter was unwarranted.
The judgment and order appealed from should be reversed and a new trial ordered, with costs to appellant to abide the event.
McLaughlin, Laughlin and Miller, JJ., concurred; Ingraham, P. J, dissented.